Order entered June 18, 2015




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-15-00557-CV

                        CHARLES ANTHONY ALLEN SR., Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 292nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. CV99-01573-V

                                              ORDER
        We GRANT appellant’s motion to extend time to file affidavit of indigence.             The

affidavit tendered to the Clerk of the Court on June 10, 2015 is considered filed as of the date of

this order. Because it does not appear the affidavit was filed in the trial court, we refer the

affidavit, attached to this order, to the trial court. See TEX. R. APP. P. 20.1(h)(4).




                                                         /s/    CRAIG STODDART
                                                                JUSTICE